





UNITED STATES DEPARTMENT OF THE TREASURY
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220




September 8, 2010


Ladies and Gentlemen:


Reference is made to that certain letter agreement (the “Repurchase Letter
Agreement”), dated as of the date set forth on Schedule A hereto, between the
United States Department of the Treasury (the “Investor”) and the company set
forth on Schedule A hereto (the “Company”).  Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Repurchase Letter
Agreement.
 
As documented by the Repurchase Letter Agreement, the Company has completed the
repurchase from the Investor of all of the Preferred Shares issued to the
Investor pursuant to the Securities Purchase Agreement.  Following such time,
the Company delivered a Warrant Repurchase Notice dated as of the date set forth
on Schedule A hereto to the Investor.  In connection with the consummation, on
the date hereof, of the repurchase of the Warrant by the Company from the
Investor, as contemplated by the Warrant Repurchase Notice and Section 4.9 of
the Securities Purchase Agreement:
 
(a)        The Company hereby acknowledges receipt from the Investor of the
Warrant; and
 
(b)        The Investor hereby acknowledges receipt from the Company of a wire
transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Warrant, determined in
accordance with Section 4.9 of the Securities Purchase Agreement.
 
This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.
 
This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.
 
In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.
 


UNITED STATES DEPARTMENT OF
THE TREASURY




By:           /s/ Herbert M. Allison,
Jr.                                                                
Name: Herbert M. Allison, Jr.
Title:   Assistant Secretary for
     Financial Stability




COMPANY: FULTON FINANCIAL
CORPORATION




By:           /s/ Charles J.
Nugent                                                                
Name: Charles J. Nugent
Title: Senior Executive Vice President and
   Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Company Information:
 
Name of the Company:
Fulton Financial Corporation
Corporate or other organizational form of the Company:
Corporation
Jurisdiction of organization of the Company:
Commonwealth of Pennsylvania
   
Information related to the Preferred Share Repurchase:
 
Date of Repurchase Letter Agreement for the repurchase of 376,500 of the
Preferred Shares:
July 14, 2010
   
Terms of the Warrant Repurchase:
 
Date of Warrant Repurchase Notice:
September 3, 2010
Aggregate purchase price for the Warrant:
$10,800,000.00
Investor wire information for payment of purchase price for the Warrant:
 



